
	
		II
		Calendar No. 347
		111th CONGRESS
		2d Session
		H. R. 3125
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 15, 2010
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		To require an inventory of radio spectrum
		  bands managed by the National Telecommunications and Information Administration
		  and the Federal Communications Commission.
	
	
		1.Short titleThis Act may be cited as the
			 Radio Spectrum Inventory
			 Act.
		2.Spectrum
			 inventoryPart B of title I of
			 the National Telecommunications and Information Administration Organization Act
			 (47 U.S.C. 921 et
			 seq.) is amended by adding at the end the following:
			
				119.Spectrum
				inventory
					(a)Radio spectrum
				inventoryIn order to promote the efficient use of the
				electromagnetic spectrum, the NTIA and the Commission shall coordinate and
				carry out each of the following activities not later than 1 year after the date
				of enactment of this section:
						(1)Except as provided in subsection (e),
				create an inventory of each radio spectrum band of frequencies listed in the
				United States Table of Frequency Allocations, from 225 megahertz to, at a
				minimum, 3.7 gigahertz, and to 10 gigahertz unless the NTIA and the Commission
				determine that the burden of expanding the inventory outweighs the benefit,
				that includes—
							(A)the radio services authorized to operate in
				each band of frequencies;
							(B)the identity of
				each Federal or non-Federal user within each such radio service authorized to
				operate in each band of frequencies;
							(C)the activities, capabilities, functions, or
				missions (including whether such activities, capabilities, functions, or
				missions are space-based, air-based, or ground-based) supported by the
				transmitters, end-user terminals or receivers, or other radio frequency devices
				authorized to operate in each band of frequencies;
							(D)the total amount of spectrum, by band of
				frequencies, assigned or licensed to each Federal or non-Federal user (in
				percentage terms and in sum) and the geographic areas covered by their
				respective assignments or licenses;
							(E)the approximate number of transmitters,
				end-user terminals or receivers, or other radio frequency devices authorized to
				operate, as appropriate to characterize the extent of use of each radio service
				in each band of frequencies;
							(F)an approximation of the extent to which
				each Federal or non-Federal user is using, by geography, each band of
				frequencies, such as the amount and percentage of time of use, number of end
				users, or other measures as appropriate to the particular band and radio
				service; and
							(G)to the greatest
				extent possible—
								(i)contour maps or
				other information that illustrate the coverage area, receiver performance, and
				other parameters relevant to an assessment of the availability of spectrum in
				each band;
								(ii)for each band or range of frequencies, the
				identity of each entity offering unlicensed services and the types and
				approximate number of unlicensed intentional radiators verified or certified by
				the Commission that are authorized to operate; and
								(iii)for non-Federal
				users, any commercial names under which facilities-based service is offered to
				the public using the spectrum of the non-Federal user, including the commercial
				names under which the spectrum is being offered through resale.
								(2)Except as provided
				in subsection (e), create a centralized portal or Web site to make the
				inventory of the bands of frequencies required under paragraph (1) available to
				the public.
						(b)Use of agency
				resourcesIn creating the
				inventory described in
				subsection (a)(1), the NTIA and the
				Commission shall first use agency resources, including existing databases,
				field testing, and recordkeeping systems, and only request information from
				Federal and non-Federal users if such information cannot be obtained using such
				agency resources.
					(c)Reports
						(1)In
				generalExcept as provided in
				subsection (e), not later than 2 years after the date of enactment of this
				section and biennially thereafter, the NTIA and the Commission shall submit a
				report to the Committee on Commerce, Science, and Transportation of the Senate
				and to the Committee on Energy and Commerce of the House of Representatives
				containing—
							(A)the results of the
				inventory created under
				subsection (a)(1), including any update
				to the information in the inventory pursuant to subsection (d);
							(B)a description of
				any information the NTIA or the Commission determines is necessary for such
				inventory but that is unavailable; and
							(C)a description of any information not
				provided by any Federal or non-Federal user in accordance with
				subsections (e)(1)(B)(ii) and
				(e)(2)(C)(ii).
							(2)Relocation
				report
							(A)In
				generalExcept as provided in subsection (e), the NTIA and the
				Commission shall submit a report to the Committee on Commerce, Science, and
				Transportation of the Senate and the Committee on Energy and Commerce of the
				House of Representatives containing a recommendation of which spectrum, if any,
				should be reallocated or otherwise made available for shared access and an
				explanation of the basis for that recommendation.
							(B)DeadlinesThe
				report required under
				subparagraph (A) shall be submitted
				not later than 2 years after the date of enactment of this section and every 2
				years thereafter.
							(3)Inventory
				reportIf the NTIA and the Commission have not conducted an
				inventory under subsection (a) to 10 gigahertz at least 90 days before the
				third report required under paragraph (1) is submitted, the NTIA and the
				Commission shall include an evaluation in such report and in every report
				thereafter of whether the burden of expanding the inventory to 10 gigahertz
				outweighs the benefit until such time as the NTIA and the Commission have
				conducted the inventory to 10 gigahertz.
						(d)Maintenance and
				Updating of InformationAfter
				the creation of the inventory required by
				subsection (a)(1), the NTIA and the
				Commission shall make all reasonable efforts to maintain and update the
				information required under such subsection on a quarterly basis, including when
				there is a transfer or auction of a license or a change in a permanent
				assignment or license.
					(e)National
				security and public safety information
						(1)Nondisclosure
							(A)In
				generalIf the head of an
				executive agency of the Federal Government determines that public disclosure of
				certain information held by that agency or a licensee of non-Federal spectrum
				and required by subsection (a), (c), or (d) would reveal classified national
				security information or other information for which there is a legal basis for
				nondisclosure and such public disclosure would be detrimental to national
				security, homeland security, or public safety, the agency head shall notify the
				NTIA of that determination and shall include descriptions of the activities,
				capabilities, functions, or missions (including whether they are space-based,
				air-based, or ground-based) supported by the information being withheld.
							(B)Information
				providedThe agency head shall provide to NTIA—
								(i)the publicly
				releasable information required by
				subsection (a)(1);
								(ii)to the maximum
				extent practicable, a summary description, suitable for public release, of the
				classified national security information or other information for which there
				is a legal basis for nondisclosure; and
								(iii)a classified
				annex, under appropriate cover, containing the classified national security
				information or other information for which there is a legal basis for
				nondisclosure that the agency head has determined must be withheld from public
				disclosure.
								(2)Public safety
				nondisclosure
							(A)In
				generalIf a licensee of
				non-Federal spectrum determines that public disclosure of certain information
				held by that licensee and required to be submitted by subsection (a), (c), or
				(d) would reveal information for which public disclosure would be detrimental
				to public safety, or the licensee is otherwise prohibited by law from
				disclosing the information, the licensee may petition the Commission for a
				partial or total exemption from inclusion on the centralized portal or Web site
				under subsection (a)(2) and in the report required by subsection (c).
							(B)BurdenThe
				licensee seeking an exemption under this paragraph bears the burden of
				justifying the exemption and shall provide clear and convincing evidence to
				support such an exemption.
							(C)Information
				requiredIf an exemption is granted under this paragraph, the
				licensee shall provide to the Commission—
								(i)the publicly
				releasable information required by subsection (a)(1) for the inventory;
								(ii)to the maximum extent practicable, a
				summary description, suitable for public release, of the information for which
				public disclosure would be detrimental to public safety or the licensee is
				otherwise prohibited by law from disclosing; and
								(iii)an annex, under appropriate cover,
				containing the information that the Commission has determined should be
				withheld from public disclosure.
								(3)Additional
				disclosureThe annexes
				required under
				paragraphs (1)(B)(iii) and
				(2)(C)(iii) shall be provided to the congressional committees listed in
				subsection (c), but shall not be disclosed
				to the public under
				subsection (a) or
				subsection (d) or provided to any
				unauthorized person through any other means.
						(4)National
				Security Council consultationPrior to the release of the
				inventory under subsection (a), any updates to the inventory resulting from
				subsection (d), or the submission of a report under subsection (c)(1), the NTIA
				and the Commission shall consult with the National Security Council for a
				period not to exceed 30 days for the purposes of determining what additional
				information, if any, shall be withheld from the public.
						(f)Proprietary
				informationIn creating and maintaining the inventory,
				centralized portal or Web site, and reports under this section, the NTIA and
				the Commission shall follow their rules and practice regarding confidential and
				proprietary information. Nothing in this subsection shall be construed to
				compel the Commission to make publicly available any confidential or
				proprietary
				information.
					.
		
	
		
			Passed the House of
			 Representatives April 14, 2010.
			Lorraine C. Miller,
			Clerk
		
	
	
		April 15, 2010
		Received; read twice and placed on the
		  calendar
	
